TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00635-CR




James William Thompson, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. D-1-DC-2005-200390, HONORABLE FRED A. MOORE, JUDGE PRESIDING




O R D E R
PER CURIAM
The reporter’s record in this cause was originally due to be filed on November 7,
2005.  On November 29, the court reporter responded to the Clerk’s overdue notice by stating that
the record would be completed by December 19.  The record has not been received and the reporter
has not responded to a second overdue notice.
The court reporter for the 390th District Court, Ms. Cathy Mata, is ordered to file the
reporter’s record no later than February 17, 2006.  No further extension of time will be granted.  See
Tex. R. App. P. 37.3(a)(2).
It is ordered January 20, 2006.
 
Before Justices B. A. Smith, Patterson and Puryear
Do Not Publish